OPINION — AG — ** STYLE OF LEGISLATIVE ENACTING CLAUSE ** SUBJECT TO THE PROVISIONS OF ARTICLE V, SECTION 3
OKLAHOMA CONSTITUTION, PRESCRIBING THE FORM OF ENACTING CLAUSE FOR INITIATIVE AND REFERENDUM MEASURES, THE LEGISLATURE HAS THE PREROGATIVE TO DETERMINE THE STYLE OF THE ENACTING CLAUSE OF BILLS WHICH IT ENACTS. EXCEPT AS TO INITIATIVE AND REFERENDUM MEASURES, THE APPROPRIATE STYLE FOR THE ENACTING CLAUSE IS " BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF OKLAHOMA ". THE ADOPTION OF SAID STYLE WOULD 'NOT' AFFECT THE VALIDITY OF THE LAWS PREVIOUSLY ENACTED WHICH UTILIZED THE STYLE APPLICABLE TO INITIATIVE AND REFERENDUM MEASURES. (ENACTMENTS, WORDINGS, VALIDITY) CITE: ARTICLE V, SECTION 3 (JOE C. LOCKHART)